Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6, 8-10, 12-17 and 19-20 are currently pending. Claims 1, 3, 4, 10, 12, 19 and 20 have been amended.  Claim 11 has been canceled.  Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 6820028) (hereinafter Ye) in view of Voles (US 4996428) (hereinafter Voles) and in further view of Sun et al. (US 2014/0192840) (hereinafter Sun) in further view of Choi et al. (US 8531580) (hereinafter Choi).
Regarding claim 1, Ye teaches a thermal monitor (EIW) (10) (see Abstract, column 13, lines 6-11
and column 16, lines 28-32) comprising:
a substrate (substrate) (14) having a top surface and a bottom surface (see Abstract, column 5, lines 34-44, column 6, lines 61-67 and Figures 2, 3A-3B, 4A-4D and 16);
a plurality of cameras (pyroelectric sensor) (74a-74b) positioned on the substrate (see column

pyroelectric sensors have a field of view in order to monitor incident thermal energy onto the wafer)
(see column 19, lines 1-5), 
a wireless communication controller (communication link) (column 10, lines 1-5, column 19,
lines 11-16); and
a battery (batteries) (32) connected to the plurality of cameras (pyroelectric sensor) (74a-74b)
and the wireless communication controller (communication link) (see column 9, lines 29-42, column 10,
lines 1-5, column 19, lines 11-16, column 19, lines 11-16 and Figure 16),
wherein the thermal monitor (EIW) (10) has a total thickness sufficient to pass through a slit
valve of a processing chamber (processing equipment) (the EIW according to certain embodiments of
the present invention includes a profile (for example, height and shape, and flatness, if pertinent) that
facilitates implementation in PEs much like a product wafer and maintains a form or appearance, during
processing, that is substantially similar to that of a product wafer. Moreover, the wafer-shaped platform
or substrate may permit automated handling by a robotic loader of the processing equipment; see
column 11, line 64 through column 12, line 5).
However, Ye is silent about each camera being configured to obtain a thermal image of a field of view. 
	It is very well known in the art to use pyroelectric sensors as cameras being configured to obtain a thermal image of a field of view as evidenced by Voles (column 1, lines 5-15 and lines 28-48).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide each camera/pyroelectric sensor as disclosed by Ye being configured to obtain a thermal image of a field of view as disclosed by Voles.  One would be motivated to make this combination in order to provide a user with thermal images of temperature variations on a wafer as well known in the art.

Although, Ye as modified by Voles does not explicitly teach the at least one camera positioned on the top surface of the substrate and at least one camera positioned on the bottom surface of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one camera being positioned on the bottom surface of the substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	However, Ye as modified by Voles does not explicitly teach the total thickness of the thermal monitor being less than about 1 inch.
Sun teaches the total thickness being less than about 1 inch (a profile of 5mm or less
above the top surface of the substrate; see paragraph 0006).
It would have been obvious to one with ordinary skill in the art before the effective filing date of
the claimed invention to modify the thermal monitor as taught by the prior combination with the total
thickness being less than about 1 inch as taught by Sun.  Ye discloses thermal monitor/EIW having the height and shape, and flatness that facilitates implementation in PEs much like a product wafer.  Sun discloses the thermal monitor being less than about 1 inch in order to fit into various process chambers. One would be motivated to make this combination in order to ensure the thermal monitor fits into various process chambers.
However, Ye as modified by Voles and Sun does not explicitly teach the plurality of cameras having at least one fields of view oriented in a different direction relative to the substrate than at least other field of view.
It is very well known in the art to provide a plurality of cameras (imaging units) (222a-222e) having at least one fields of view oriented in a different direction relative to the substrate (substrate) (220,210) than at least other field of view as evidenced by Choi (see Figures 4 and 9b and column 6, lines 38-65). 

Regarding claim 2, the prior combination teaches all the limitations of claim 1.
However, Ye as modified by Voles and Sun and Choi does not explicitly teach at least one camera of the plurality of cameras comprising a high resolution thermal imaging camera.
It is very well known in the art of thermal imaging cameras to provide the highest resolution possible including greater than or equal to about 3000 pixels in an area of about 100 mm2 in order to provide highly defined thermal images and allow for precise classification of detected defects or hot spots over the entire image.
It would have been obvious to one with ordinary skill in the art before the effective filing date of
the claimed invention to modify at least one camera of the plurality of cameras as taught by the prior combination with an imaging array of greater than or equal to about 3000 pixels in an area of about 100 mm2 as very well known in the art. One would be motivated to make this combination in order to provide high throughput and precise classification of detected defects or hot spots over the entire wafer. Undetected defects can cause device failures, thus reducing substantially the process yield. Therefore, careful inspection is required to verify the cleanliness and quality both of unpatterned wafers and of patterned wafers at various stages in the manufacturing process. It is desirable not only to detect the presence of defects, but also to classify them in terms of type and size, so that appropriate corrective action can be taken.
Regarding claim 8, Ye further teaches a microcontroller (control and interface/microprocessor)
(16), connected to the wireless communication controller (communication link), the plurality of cameras
(pyroelectric sensor) (74A-74C) and the battery (batteries) (82) (communication link) (see column 9, lines
29-42, column 10, lines 1-5, column 10, lines 49-54, column 19, lines 11-16 and Figure 16).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Voles and Sun and Choi as applied to claim 2 above, in further view of Steinhauser (WO 2016/069808) (hereinafter Steinhauser).
Regarding claim 3, the prior combination teaches all the limitations of claim 2.
However, Ye as modified by Voles and Sun and Choi does not explicitly teach the high resolution thermal imaging camera producing a color gradient image representative of temperature variations.
Steinhauser teaches the at least one camera producing a color gradient image representative of temperature variations (see paragraphs 0066 and 0069-0070).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the high resolution thermal imaging camera as taught by the prior combination to produce a color gradient image representative of temperature variations as taught by Steinhauser. One would be motivated to make this combination in order to enable fine-tuning of the temperature distribution over a heating surface of a heater assembly of the processing chamber, to compensate for variations in the heater assembly, based on the thermal images and according to a desired uniform or non-uniform temperature profile.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Voles and Sun and Choi as applied to claim 1, in further view of Buchberger (US 2015/0060013) (hereinafter Buchberger).
Regarding claim 4, the prior combination teaches all the limitations of claim 1.
However, Ye as modified by Voles and Sun and Choi does not explicitly teach wherein the fields of view of the plurality of cameras overlap to provide a complete image.
Buchberger teaches the fields of view of the plurality of cameras overlapping to provide a complete image (see Figure 5B and paragraph 0045).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal monitor as taught by the prior combination with the plurality of cameras overlapping to provide a complete image as taught by Buchberger. One would be motivated to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Voles and in further view of Sun in further view of Choi as applied to claim 1 above, in further view of Falcone et al.  (US 2014/0374602) (hereinafter Falcone).
Regarding claim 5, the prior combination teaches all the limitations of claim 1.
However, Ye as modified by Voles and Sun and Choi does not explicitly teach wherein the wireless communication controller is configured to communicate through one or more of a wi-fi or Bluetooth standard.
Falcone teaches the wireless communication controller configured to communicate through a
Bluetooth standard (see paragraph 0048).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication controller as taught by the prior combination with the teachings of Falcone. One would be motivated to provide a Bluetooth because is a known widely available wireless communication protocol.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Voles and Sun and Choi as applied to claim 1 above, in further view of Sadighi et al. (US 7233841) (hereinafter Sadighi).
Regarding claim 6, the prior combination teaches all the limitations of claim 1.
However, Ye as modified by Voles and Sun and Choi does not explicitly teach the plurality of cameras, the battery and the wireless communication controller being operable at temperatures in a range of about 50 ºC to about 500 ºC.
Sadighi teaches teach the camera, the battery and the wireless communication controller being operable at temperatures in the range of about 50 ºC to about 500 ºC (above 350 ºC) (see column 5, lines 9-18).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal monitor as taught by the prior combination with the plurality of 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105
USPQ 233.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Voles and in further view of Sun in further view of Choi as applied to claim 1 above, in further view of Litwin (US 2004/0086021) (hereinafter Lutwin).
Regarding claim 9, Ye further teaches the microcontroller (control and interface/microprocessor) (16) is configured analyze or process data received from the plurality of camera (pyroelectric sensor) (74A-74C) (see column 7, lines 1-14, column 10, lines 49-54, column 14, lines 20-23, column 19, lines 11-16 and Figure 16).
However, Ye as modified by Voles and Sun and Choi does not explicitly teach transmitting the processed data through the wireless communication controller; and form a three-dimensional temperature map.
It is very well known in the art to analyze or process data received from the camera (IR cameras) (62); transmit the processed data through the wireless communication controller (IR control system) (66); and form a three-dimensional temperature map as evidenced by Litwin (see paragraphs 0019 and 0025-0027).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to configure the microcontroller as taught by the prior combination to transmitting the processed data through the wireless communication controller and form a three-dimensional temperature map as taught by Litwin.  One would be motivated to make this combination in order to more effectively provide a graphical representation of the temperature profile over the entire wafer. One would .

Claims 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Falcone in view of Voles and in further view of Sun.
Regarding claim 10, Ye teaches a thermal monitor (EIW) (10) (see Abstract, column 13, lines 6-11 and column 16, lines 28-32) comprising:
a substrate (substrate) (14) having a top surface and a bottom surface (see Abstract, column 5,
lines 34-44, column 6, lines 61-67 and Figures 2, 3A-3-B and 4A-4D and 16);
a camera (pyroelectric sensor) (74a-74b) positioned on the substrate (see column 18, lines 50-61 and Figure 16), the camera having a field of view (Note: it is understood that the pyroelectric sensors have a field of view in order to monitor incident thermal energy onto the wafer) (see column 19, lines 1-5),
a wireless communication controller (communication link) (column 10, lines 1-5, column 19, lines 11-16); and
a battery (batteries) (32) connected to the camera (pyroelectric sensor) (74a-74b) and the wireless communication controller (communication link) (see column 9, lines 29-42, column 10, lines 1-5, column 19, lines 11-16, column 19, lines 11-16 and Figure 16); and
a microcontroller (control and interface/microprocessor) (16) connected to the camera (pyroelectric sensor) (74A-74C), the wireless communication controller (communication link);
and the battery (batteries) (32) (see column 9, lines 29-42, column 10, lines 1-5, column 10, lines 49-54, column 19, lines 11-16 and Figure 16),
wherein the thermal monitor (EIW) (10) has a total thickness sufficient to pass through a slit valve of a processing chamber (processing equipment) (the EIW according to certain embodiments of the present invention includes a profile (for example, height and shape, and flatness, if pertinent) that facilitates implementation in PEs much like a product wafer and maintains a form or appearance, during processing, that is substantially similar to that of a product wafer. Moreover, the wafer-shaped platform or substrate may permit automated handling by a robotic loader of the processing equipment; see column 11, line 64 through column 12, line 5).

	It is very well known in the art to use pyroelectric sensors cameras being configured to obtain a thermal image of a field of view as evidenced by Voles (column 1, lines 5-15 and lines 28-48).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the camera/pyroelectric sensor as disclosed by Ye being configured to obtain a thermal image of a field of view as disclosed by Voles.  One would be motivated to make this combination in order to provide a user with thermal images of temperature variations on a wafer as well known in the art.
However, Ye as modified by Voles does not explicitly teach the camera being positioned on the bottom surface of the substrate.
	Falcone teaches the camera (heat sensing device) (130) being positioned on the bottom surface of the substrate (substrate) (110) (see Figure 1 and paragraphs 0021, 0028 and 0030). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the camera as disclosed by the prior combination with the camera being positioned on the bottom surface of the substrate as taught by Falcone.  One would be motivated to make this combination in order to provide the camera with an unobstructed field of view of the wafer.
	However, Ye as modified by Voles and Falcone does not explicitly teach the total thickness of the thermal monitor being less than about 1 inch. 
Sun teaches the total thickness being less than about 1 inch (a profile of 5mm or less above the top surface of the substrate; see paragraph 0006).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal monitor as taught by the prior combination with the total thickness being less than about 1 inch as taught by Sun.  Ye discloses thermal monitor/EIW having the height and shape, and flatness that facilitates implementation in PEs much like a product wafer.  Sun discloses the thermal monitor being less than about 1 inch in order to fit into various process chambers. One would be motivated to make this combination in order to ensure the thermal monitor fits into various process chambers.

It is very well known in the art of thermal imaging cameras to provide the highest resolution possible including greater than or equal to about 3000 pixels in an area of about 100 mm2 in order to provide highly defined thermal images and allow for precise classification of detected defects or hot spots over the entire image.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify at least one camera of the plurality of cameras as taught by the prior combination with an imaging array of greater than or equal to about 3000 pixels in an area of about 100 mm2 are very well known in the art. One would be motivated to make this combination in order to provide high throughput and precise classification of detected defects or hot spots over the entire wafer. Undetected defects can cause device failures, thus reducing substantially the process yield. Therefore, careful inspection is required to verify the cleanliness and quality both of unpatterned wafers and of patterned wafers at various stages in the manufacturing process. It is desirable not only to detect the presence of defects, but also to classify them in terms of type and size, so that appropriate corrective action can be taken.
Regarding claim 13, Ye further teaches an additional camera (pyroelectric sensor) (74A-74C) on the substrate (substrate) (14), the additional camera (pyroelectric sensor) (74A-74C) each having a field
of view (Note: it is understood that the pyroelectric sensors have a field of view in order to monitor incident thermal energy onto the wafer) (see column 19, lines 1-5).
Regarding claim 16, the prior combination teaches all the limitations of claim 10.
However, Ye as modified by Voles and Falcone and Sun does not explicitly teach wherein the wireless communication controller being configured to communicate through one or more of a wi-fi or Bluetooth standard.
Falcone teaches the wireless communication controller configured to communicate through a
Bluetooth standard (see paragraph 0048).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication controller as taught by the prior combination .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Voles and Falcone and Sun as applied to claim 10 above, in further view of Steinhauser (WO 2016/069808) (hereinafter Steinhauser).
Regarding claim 12, the prior combination teaches all the limitations of claim 10.
However, Ye as modified by Voles and Falcone and Sun does not explicitly teach the at least one camera producing a color gradient image representative of temperature variations.
Steinhauser teaches the at least one camera producing a color gradient image representative of temperature variations (see paragraphs 0066 and 0069-0070). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the camera as taught by the prior combination with the at least one camera producing a color gradient image representative of temperature variations as taught by Steinhauser. One would be motivated to make this combination in order to enable fine-tuning of the temperature distribution over a heating surface of a heater assembly of the processing chamber, to compensate for variations in the heater assembly, based on the thermal images and according to a desired uniform or non-uniform temperature profile.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Voles and Falcone and Sun as applied to claim 13 above, in further view of Buchberger.
Regarding claim 14, the prior combination teaches all the limitations of claim 13.
However, Ye as modified by Voles and Falcone and Sun does not explicitly teach wherein the field of view of the camera and the field of view of the additional camera overlap to provide a larger image.
Buchberger wherein the field of view of the camera and the field of view of the additional camera overlapping to provide a larger image (see Figure 5B and paragraph 0045).
It would have been obvious to one with ordinary skill in the art before the effective filing date of
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Voles and Falcone and Sun as applied to claim 13 above, in further view of Choi.
Regarding claim 15, the prior combination teaches all the limitations of claim 13.
However, Ye as modified by Voles and Falcone and Sun does not explicitly teach the field of view of the camera being oriented in a different direction relative to the substrate than the field of view of the additional camera.
It is very well known in the art to provide the field of view of the camera (imaging units) (222a-222e) being oriented in a different direction relative to the substrate (substrate) (220,210 the field of view of the additional camera as evidenced by Choi (see Figures 4 and 9b and column 6, lines 38-65). 
It would have been obvious to one with ordinary skill in the art to provide plurality of cameras as taught by the prior combination the field of view of the camera being oriented in a different direction relative to the substrate than the field of view of the additional camera as taught by Choi. One would be motivated to make this combination in order to provide a wide angle or panoramic image of the wafer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Voles and Falcone and Sun as applied to claim 10 above, in further in view of Sadighi. 
Regarding claim 17, the prior combination teaches all the limitations of claim 10.
However, Ye as modified by Voles and Falcone and Sun does not explicitly teach the camera, the battery and the wireless communication controller being operable at temperatures in a range of about 50 ºC to about 500 ºC.
Sadighi teaches the camera, the battery and the wireless communication controller being operable at temperatures in a range of about 50 ºC to about 500 ºC (above 350 ºC) (see column 5, lines 9-18).

It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye in view of Voles in view of Falcone in view of Sun as applied to claim 10 above, and in further view of Litwin.
Regarding claim 19, Ye further teaches the microcontroller (control and interface/microprocessor) (16) being configured to analyze or process data received from the camera (pyroelectric sensor) (74A-74C) (see column 7, lines 1-14, column 10, lines 49-54, column 14, lines 20-23, column 19, lines 11-16 and Figure 16).
However, Ye as modified by Voles and Falcone and Sun does not explicitly teach transmitting the processed data through the wireless communication controller; and form a three-dimensional temperature map.
It is very well known in the art to analyze or process data received from the camera (IR cameras) (62); transmit the processed data through the wireless communication controller (IR control system) (66); and form a three-dimensional temperature map as evidenced by Litwin (see paragraphs 0019 and 0025-0027).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to configure the microcontroller as taught by the prior combination to transmit the processed data through the wireless communication controller and form a three-dimensional temperature map as taught by Litwin.  One would be motivated to make this combination in order to more effectively provide a graphical representation of the temperature profile over the entire wafer. One would be .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Steinhauser in view of Buchberger in view Choi in view of Litwin and in further view of Sadighi.
Regarding claim 20, Ye teaches a thermal monitor (EIW) (10) (see Abstract, column 13, lines 6-11 and column 16, lines 28-32) comprising:
a substrate (substrate) (14) having a top surface and a bottom surface (see Abstract, column 5,
lines 34-44, column 6, lines 61-67 and Figures 2, 3A-3-B, 4A-4D and 16);
a plurality of cameras (pyroelectric sensor) (74a-74b) positioned on the substrate (see column 18,lines 50-61 and Figure 16), with at least one camera (pyroelectric sensor) (74a-74b) positioned on the top surface of the substrate (substrate) (14) (see column 5, lines 34-44, column 6, lines 61-67 and Figures 2, 3A-3B, 4A-4D and 16), each of the cameras having a field of view (Note: it is understood that the pyroelectric sensors have a field of view in order to monitor incident thermal energy onto the wafer) (see column 19, lines 1-5),  wireless communication controller (communication link) (column 10, lines 1-5, column 19, lines 11-16); and a battery (batteries) (32) connected to the plurality of cameras (pyroelectric sensor) (74a-74b) and the wireless communication controller (communication link) (see column 9, lines 29-42, column 10, lines 1-5, column 19, lines 11-16, column 19, lines 11-16 and Figure 16); and a microcontroller (control and interface/microprocessor) (16), connected to the wireless communication controller (communication link), the plurality of camera (pyroelectric sensor) (74A-74C) and the battery (batteries) (32) (see column 9, lines 29-42, column 10, lines 1-5, column 10, lines 49-54, column 19, lines 11-16 and Figure 16), the microcontroller (control and interface/microprocessor) (16) is configured analyze or process data received from the plurality of cameras (pyroelectric sensor) (74A-74C) (see column 7, lines 1-14, column 10, lines 49-54, column 14, lines 20-23, column 19, lines 11-16 and Figure 16),
wherein the thermal monitor (EIW) (10) has a total thickness sufficient to pass through a slit valve of a processing chamber (processing equipment) (the EIW according to certain embodiments of the present invention includes a profile (for example, height and shape, and flatness, if pertinent) that 
However, Ye does not explicitly teach the at least one camera positioned on the top surface of the substrate and at least one camera positioned on the bottom surface of the substrate. 
Although, Ye as modified by Voles does not explicitly teach the at least one camera positioned on the top surface of the substrate and at least one camera positioned on the bottom surface of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one camera being positioned on the bottom surface of the substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
However, Ye does not explicitly teach each of the cameras producing high resolution thermal color gradient image representative of the temperature variations, the fields of view of the cameras overlapping to provide a complete image with at least one field of view oriented in a different direction relative to the substrate than at least one other field of view; the wireless communication controller configured to communicate through one or more of a wi-fi or Bluetooth standard; the microcontroller configured to transmit the processed data through the wireless communication controller, and form a three-dimensional temperature map, the thermal monitor having a total thickness less than about 1 inch, and the plurality of cameras, battery and wireless communication controller operable at temperatures in a range of about 100 ºC to about 500 ºC.
Steinhauser teaches the camera producing a color gradient image representative of temperature variations (see paragraphs 0066 and 0069-0070).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify each of the high resolution cameras as taught by Ye to produce a color gradient image representative of temperature variations as taught by Steinhauser. One would be motivated to make this combination in order to enable fine-tuning of the temperature distribution over a heating surface of a heater assembly of the processing chamber, to compensate for variations in the 
	However, Ye as modified by Steinhauser does not explicitly teach each of the cameras producing high resolution thermal color gradient image, the fields of view of the cameras overlapping to provide a complete image with at least one field of view oriented in a different direction relative to the substrate than at least one other field of view; the wireless communication controller configured to communicate through one or more of a wi-fi or Bluetooth standard; the microcontroller configured to transmit the processed data through the wireless communication controller, and form a three-dimensional temperature map, the thermal monitor having a total thickness less than about 1 inch, and the plurality of cameras, battery and wireless communication controller operable at temperatures in a range of about 100 ºC to about 500 ºC.
It is very well known in the art of thermal imaging cameras to provide the highest resolution possible for cameras producing high resolution thermal color gradient image including greater than or equal to about 3000 pixels in an area of about 100 mm2 in order to provide highly defined thermal images and allow for precise classification of detected defects or hot spots over the entire image.
It would have been obvious to one with ordinary skill in the art before the effective filing date of
the claimed invention to modify at each of the cameras as taught by the prior combination with an imaging array of greater than or equal to about 3000 pixels in an area of about 100 mm2 producing high resolution thermal color gradient image as very well known in the art. One would be motivated to make this combination in order to provide high throughput and precise classification of detected defects or hot spots over the entire wafer. Undetected defects can cause device failures, thus reducing substantially the process yield. Therefore, careful inspection is required to verify the cleanliness and quality both of unpatterned wafers and of patterned wafers at various stages in the manufacturing process. It is desirable not only to detect the presence of defects, but also to classify them in terms of type and size, so that appropriate corrective action can be taken.
However Ye as modified by Steinhauser does not explicitly teach the fields of view of the cameras overlapping to provide a complete image with at least one field of view oriented in a different direction relative to the substrate than at least one other field of view; the wireless communication controller configured to communicate through one or more of a wi-fi or Bluetooth standard; the 
Buchberger teaches the fields of view of the plurality of cameras overlapping to provide a complete image (see Figure 5B and paragraph 0045). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fields of view of the high resolution thermal imaging cameras as taught by the prior combination by overlapping to provide a complete image as taught by Buchberger. One would be motivated to make this combination in order to determine temperature variations on a wafer and to independently control different temperature zones.
However, Ye as modified by Steinhauser and Buchberger does not explicitly teach the cameras with at least one field of view oriented in a different direction relative to the substrate than at least other field of view.
It is very well known in the art to provide a plurality of cameras (imaging units) (222a-222e) with at least one fields of view oriented in a different direction relative to the substrate (substrate) (220,210) than at least other field of view as evidenced by Choi (see Figures 4 and 9b and column 6, lines 38-65). 
It would have been obvious to one with ordinary skill in the art to provide the cameras as taught by the prior combination with at least one fields of view oriented in a different direction relative to the substrate than at least other field of view as taught by Choi. One would be motivated to make this combination in order to provide a wide angle or panoramic image of the wafer.
However, Ye as modified by Steinhauser and Buchberger and Choi does not explicitly teach the wireless communication controller configured to communicate through one or more of a wi-fi or Bluetooth standard; the microcontroller configured to transmit the processed data through the wireless communication controller, and the plurality of camera, battery and wireless communication controller operable at temperatures in a range of about 100 ºC to about 500 ºC.
Falcone teaches the wireless communication controller configured to communicate through a
Bluetooth standard (see paragraph 0048).

However, Ye as modified by Steinhauser and Buchberger and Choi and Falcone does not explicitly teach the microcontroller configured to transmit the processed data through the wireless communication controller, and form a three-dimensional temperature map, and the plurality of camera, battery and wireless communication controller operable at temperatures in a range of about 100 ºC to about 500 ºC. 
It is very well known in the art to analyze or process data received from the camera (IR cameras) (62); transmit the processed data through the wireless communication controller (IR control system) (66); and form a three-dimensional temperature map as evidenced by Litwin (see paragraphs 0019 and 0025-0027).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to configure the microcontroller as taught by the prior combination to transmitting the processed data through the wireless communication controller and form a three-dimensional temperature map as taught by Litwin.  One would be motivated to make this combination in order to more effectively provide a graphical representation of the temperature profile over the entire wafer. One would be motivated to provide the microcontroller configured to transmit the processed data through the wireless communication controller in order to send data to an external device.
It has been held that the recitation that an element is “adapted to/configured to” perform or is “capable of performing a function is not a positive limitation but only requires the ability to so perform. In re Hutchison, 69 USPQ 138.
However, Ye as modified by Steinhauser and Buchberger and Choi and Falcone Litwin does not explicitly teach the plurality of camera, battery and wireless communication controller operable at temperatures in a range of about 100 ºC to about 500 ºC.

Sadighi teaches the camera, the battery and the wireless communication controller being operable at temperatures in the range of about 50 ºC to about 500 ºC (above 350 ºC) (see column 5, lines 9-18).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal monitor as taught by the prior combination with the plurality of cameras, the battery and the wireless communication controller being operable at temperatures in the range of about 50 ºC to about 500 ºC as taught by Sadighi. One would be motivated to make this combination in order to enable the thermal monitor to be subjected to a high temperature environment of a semiconductor processing system, e.g. chemical vapor deposition.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105
USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claims 1, 19 and 20 in pages 7 and 9 -11 of the Remarks have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Applicant’s arguments with respect to claim 9 in page of the Remarks have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments regarding claims 2 and 10 filed September 7, 2021 have been fully considered but they are not persuasive.
Regarding Applicants arguments in page 11 of the Remarks that “Applicant asserts that the Office Action has failed to establish a prima facie case of obviousness supported by substantial evidence as it relates to amended claims 2 and 10.”  This argument is not persuasive. 

Regarding Applicants arguments that “Falcone fails to disclose a wafer other than the means supporting the camera. Accordingly, Applicant requests clarification as to how the alleged combination provides a user with thermal images of temperature variations on a wafer to which the cameras are mounted. Further, Applicant requests clarification as to how this combination is obvious in view of the cited art.
Also, Applicant notes that the Examiner's determination that Falcone teaches a camera "positioned on the bottom surface of the substrate" is arbitrary. Applicant finds no basis in Falcone to support the alleged teaching that the surface to which the camera is mounted would be considered by one skilled in the art to be the bottom surface of the substrate.” This argument is not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ye already teaches a thermal monitor (EIW) (10) (see Abstract, column 13, lines 6-11 and column 16, lines 28-32) comprising: a substrate (substrate) (14) having a top surface and a bottom surface (see Abstract, column 5, lines 34-44, column 6, lines 61-67 and Figures 2, 3A-3-B, 4A-4D and 16); a plurality of cameras (pyroelectric sensor) (74a-74b) positioned on the substrate (see column 18, lines 50-61 and Figure 16).  Falcone clearly discloses the camera (130) being at the bottom surface of the substrate (110) (see cameras (110) pointing downward at the bottom surface of substrate (110) in Figure 1). Falcone is used as secondary reference only to teach the positioning of the camera being at the bottom of the substrate (see Figure 1 and paragraphs 0021, 0026, 0028 and 0030).  Voles is only used to teach the pyroelectric sensors cameras being configured to obtain a thermal image of a field of view.  The combination of Ye and Voles . 
The examiner recognizes that there should be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiva, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated, the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971. The references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA) 1969.  In this case Ye already teaches providing a user with thermal images of temperature variations on a wafer to which the cameras are mounted (see column 2, line 42 through column 3, line 35).  Falcone discloses positioning the camera at the bottom of the substrate to provide an unobstructed vantage point for thermal detection (see Figure 1 and paragraphs 0021, 0026, 0028 and 0030).  Voles is only used to teach the pyroelectric sensors cameras being configured to obtain a thermal image of a field of view.  The combination of Ye and Voles in view of Falcone provides the benefit of the camera with an unobstructed field of view of the wafer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JANICE M SOTO/
Examiner, Art Unit 2855                                                                                                                                                                                           




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855